DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deis et al (US 2014/0162024), hereinafter Deis.

Regarding claim 1, Deis discloses a method (Para. 0005-0008) for producing a padding product (Fig. 6, item 10’’), comprising the following steps: 
Providing an elongate two-layered or multi-layered paper strip (Fig. 1, item 10), which has a central region (Fig. 1, item 18) (See annotated Fig. 6 below) extending in the longitudinal direction (Fig. 1, item 16) at which the layers of the paper strip are joined to one another, each layer or the paper strip having edge regions (Fig. 1, item 20 and 21) (See annotated Fig. 6 below), adjacent ones of the edge regions are not joined to one another (Para. 0010 and 0037), 
Opening up adjacent edge regions (Para. 0040), and crumpling the paper strip along the central region (Para. 0041), 
Wherein before the crumpling along the central region, the edge regions are turned over towards the central region (Para. 0043, edge regions 20 and 21 are turned over before crumpling begins) by bending each layer of the paper strip along a turnover region (See annotated Fig. 6 below) positioned between the central region and the edge region such that the edge regions do not project radially (Fig. 6, edge regions do not project radially outwardly)(Under broadest reasonable interpretation, the radius runs along the central region). 

    PNG
    media_image1.png
    482
    522
    media_image1.png
    Greyscale

Regarding claim 2, Deis discloses the method wherein the paper strip is crumpled along the central region such that the turned-over edge regions are also crumpled at the same time (Para. 0044, edge regions are crumpled with central region) (Fig. 6, item 26). 

Regarding claim 3, Deis discloses the method wherein the opened-up paper strip is guided through a turnover module for the purpose of turning over and/or in that the turned-over paper strip is guided through a crumpling module (Fig. 3, items 74, 76, 82, 84) for the purpose of crumpling (Para. 0045). 

Regarding claim 4, Deis discloses the method wherein the crumpling by means of a first set of drive rollers (Fig. 3, items 74 and 76) and a second set of drive rollers (Fig. 3, items 82 and 84) is carried out such that the second set of drive rollers rotates at an angular speed (Para. 0046 and 0047) (Para. 0047) in order to set the crumpling density. 

Regarding claim 5, Deis discloses a device (Fig. 3, item 50) for producing a padding product (Fig. 6, item 10) comprising an entry region for a flat, elongate two-layered or multi-layered paper strip (Fig. 1, item 10), the paper strip comprising a central region (Fig. 1, item 18) (See annotated Fig. 6 above) extending in the longitudinal direction (Fig. 1, item 16) at which the layers of the paper strip are joined to one another, each layer of the paper strip having edge regions (See annotated Fig. 6 above), adjacent ones of the edge regions are not joined to one another (Fig. 1, items 20 and 21), 
Comprising at least one opening-up mechanism (Fig. 1, item 58) for opening up the flat paper strip along the two-layered or multi-layered adjacent edge regions (Para. 0042 and 0043), and 
Comprising a crumpling mechanism (Fig. 3, items 74, 76, 82, 84) for crumpling the paper strip along the central region, wherein a turnover mechanism (Fig. 3, items 58 and 66) is provided for turning over the opened-up edge regions towards the central region (Para. 0042 and 0043) by bending each layer of the paper strip along a turnover region (See annotated Fig. 6 above) positioned between the central region and the end region such that the edge regions do not project radially outwardly (Fig. 6, edge regions do not project radially outwardly), and in that the crumpling mechanism is preferably designed such that the turned-over edge regions are also crumpled at the same time (Para. 0047). 

Regarding claim 6, Deis discloses the device according wherein a turnover module is provided in which the turnover mechanism is arranged, and in that a crumpling module is provided in which the crumpling mechanism is arranged, the turnover module can be replaced with another turnover module when paper strips of different widths are used (Para. 0044, the turnover module can be replaced). 

Regarding claim 7, Deis discloses the device wherein the crumpling mechanism of a second set of drive rollers (Fig. 3, items 82 and 84) interacting with the first set of drive rollers (Fig. 3, items 74 and 76) is formed such that the second set of drive rollers can rotate at an angular speed that is lower than the angular speed at which the first set of drive rollers can rotate (Para. 0047), a control unit being (Para. 0044). 

Regarding claim 8, Deis discloses a device wherein it is designed, intended and/or suitable for carrying out the method (Para. 0042 and 0047). 

Regarding claim 9, Deis discloses a padding product (Fig. 6, item 10’’), comprising an elongate paper two-layered or multi-layered strip (Fig. 1, item 10), which has a central region (Fig. 1, item 18) (see annotated Fig. 6 above) extending in the longitudinal direction (Fig. 1, item 16) at which the layers of the paper strip are joined to one another, each layer of the paper strip having edge regions (Fig. 1, item 12) (see annotated Fig. 6 above), adjacent ones of the edge regions are not joined to one another (Fig. 1, item 20 and 21), wherein the adjacent edge regions are opened up and turned over towards the central region (Fig. 6, item 26) by bending each layer of the paper strip along a turnover region (See annotated Fig. 6 above) positioned between the central region and the edge region such that the edge regions do not project radially outwardly (Fig. 6, edge regions do not project radially outwardly), and wherein the paper strip is crumpled along the central region (Fig. 6, item 26). 

Regarding claim 10, Deis discloses a padding product wherein the paper strip is also crumpled along the turned-over edge regions (Fig. 6, item 26).

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive for he following reason:
Regarding Applicant’s argument that Deis clearly does not teach a padding products wherein adjacent edge regions are opened up and turned over towards the central region by bending each layer of the paper strip along a turnover region positioned between the central region and the edge region such that the edge regions do not project radially outwardly, Examiner disagrees. The edge regions of Deis are bent along a turnover region between the central .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731